UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-5047


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN DARNELL HENDERSON, a/k/a B,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:07-cr-00023-RLV-DCK-2)


Submitted:   March 17, 2010                   Decided:   May 26, 2010


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence W. Hewitt, Justin N. Davis, GUTHRIE, DAVIS, HENDERSON &
STATON, P.L.L.C., Charlotte, North Carolina, for Appellant.
Edward R. Ryan, United States Attorney, Adam Morris, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A jury convicted Brian Darnell Henderson of conspiracy

to distribute and possess with intent to distribute at least

fifty      grams   of   crack    cocaine    and    five     kilograms   of   cocaine,

possession with intent to distribute at least fifty grams of

crack, use and carry of a firearm during a drug trafficking

crime and possession of a firearm after having been convicted of

a felony.         The district court sentenced Henderson to a total of

life       plus    sixty    months.        On     appeal,     Henderson’s    counsel

challenges the district court’s denial of the motion to suppress

and the court’s evidentiary ruling concerning audio recordings.

Counsel has filed motions seeking leave for Henderson to file

pro se supplemental briefs.            We grant the motions. 1           Finding no

reversible error, we affirm.

              Henderson      asserts   that     the   affidavit     supporting   the

search warrant was defective because it included no information

to     corroborate         the   confidential         informant’s       reliability.

Henderson also asserts that the good-faith exception articulated

in United States v. Leon, 468 U.S. 897 (1984), did not apply


       1
       In his pro se supplemental briefs, Henderson asserts that
the indictment is insufficient because it did not charge drug
quantity.   He also challenges his life sentence on the ground
that the predicate offenses used to statutorily enhance his
sentence were not felonies. We have carefully considered these
claims and find them to be without merit.



                                           2
because the magistrate acted as a rubber stamp, the affidavit

contained      only     “bare      bones”          allegations,       the     warrant        was

facially     deficient,         and      the       recitation       of      the    affiant’s

experience did not cure the defects.

             We    review       the      district         court’s        factual    findings

underlying a motion to suppress for clear error and the court’s

legal determinations de novo.                   United States v. Day, 591 F.3d

679,   682   (4th     Cir.      2010).         When   a     district      court     denies     a

suppression motion, this court reviews the evidence in the light

most favorable to the Government.                      United States v. Matthews,

591 F.3d 230, 234 (4th Cir. 2009).                        We give due regard to the

district     court’s       opportunity          to     judge       the     credibility       of

witnesses “for it is the role of the district court to observe

witnesses and weigh their credibility during a pre-trial motion

to suppress.”         United States v. Abu Ali, 528 F.3d 210, 232 (4th

Cir.   2008)      (internal      quotation          marks    and    citation       omitted),

cert. denied, 129 S. Ct. 1312 (2009).

             In reviewing the validity of a search warrant, the

relevant     inquiry       is     whether,          under     the    totality           of   the

circumstances, the issuing judge had a substantial basis for

concluding that there was probable cause to issue the warrant.

Illinois     v.   Gates,     462      U.S.     213,    238-39       (1983);       see    United

States v. Chandia, 514 F.3d 365, 373-74 (4th Cir. 2008) (noting

that magistrate’s probable cause determination is entitled to

                                               3
“great     deference”).                 “When    reviewing             [de      novo]     the   probable

cause supporting a warrant, a reviewing court must consider only

the    information          presented           to    the        magistrate         who    issued        the

warrant.”        United States v. Wilhelm, 80 F.3d 116, 118 (4th Cir.

1996).     The judge reviewing the warrant application is required

“simply     to       make      a   practical,             common-sense            decision      whether,

given all the circumstances set forth in the affidavit before

him,   .   .     .    there        is    a   fair     probability               that    contraband        or

evidence       of    a    crime         will    be    found           in    a   particular        place.”

Gates, 462 U.S. at 238.

               With these standards in mind, we have reviewed the

record on appeal and conclude the district court did not err in

finding     that,        under      the        totality          of    the      circumstances,           the

affidavit was sufficient to support a finding of probable cause

to search Henderson’s residence.                                Additionally, we find that,

even assuming the affidavit was deficient, the district court

correctly        concluded          that        the        good-faith             exception     to    the

exclusionary rule applied to the search of the residence.                                                See

United     States         v.       Andrews,          577        F.3d       231,     236    (4th      Cir.)

(discussing Leon), cert. denied, 130 S. Ct. 1031 (2009).                                                 The

district court therefore properly denied Henderson’s suppression

motion.

               Next, Henderson asserts that the district court erred

by    admitting          audio      recordings             of    his       conversations          with    a

                                                      4
confidential informant and a co-conspirator, neither of whom was

available for cross-examination at trial. 2                     Although Henderson

relies    on   the     Supreme    Court’s      decision    in     Melendez-Diaz      v.

Massachusetts, 129 S. Ct. 2527, 2532 (2009), as support for his

claim, we find that his reliance is misplaced.                          The recorded

statements      were    not     offered    for    the     truth    of    the     matter

asserted,      but    rather     to   provide    a   context      for    Henderson’s

statements.          Our review of the trial transcript leads us to

conclude that the district court did not err in admitting the

tape-recorded conversations.              See United States v. Watson, 525

F.3d 583, 589 (7th Cir. 2008) (“A statement unwittingly made to

a confidential informant and recorded by the government is not

‘testimonial’ for Confrontation Clause purposes.”) (collecting

cases    adopting      rule),    cert.    denied,    129   S.     Ct.   972    (2009).

Moreover,       the     district         court    gave      extensive          limiting

instructions to the jury regarding the purposes for which the


     2
       Although Henderson also mentions that the district court
erred by precluding him from impeaching the non-testifying
informant and co-conspirator, he does not further develop that
argument, as required by Fed. R. App. P. 28(a)(9). We therefore
conclude that he has abandoned that claim on appeal.         See
Eriline Co. S.A. v. Johnson, 440 F.3d 648, 653 n.7 (4th Cir.
2006) (finding conclusory single sentence in brief “insufficient
to raise on appeal merits-based challenge to the district
court’s ruling”); Edwards v. City of Goldsboro, 178 F.3d 231,
241 n.6 (4th Cir. 1999) (“Failure to comply with the specific
dictates of [Rule 28] with respect to a particular claim
triggers abandonment of that claim on appeal.”).



                                           5
recordings could be considered, and this court presumes the jury

followed   the    court’s      instructions.    See       United   States   v.

Johnson, 587 F.3d 625, 631 (4th Cir. 2009).           Henderson therefore

is not entitled to relief on this claim.

           Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      6